UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4054


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LYNN T. EDMONDS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:08-cr-00317-JAG-2)


Submitted:   June 19, 2013                    Decided:    July 18, 2013


Before TRAXLER,   Chief   Judge,   and   DUNCAN   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Assistant Federal Public Defender, Alexandria, Virginia,
Robert J. Wagner, Assistant Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for Appellant.
Neil H. MacBride, United States Attorney, Alexandria, Virginia;
Michael A. Jagels, Special Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lynn T. Edmonds, Jr. appeals his eighteen-month sentence

for violating a condition of his supervised release.                         Edmonds

argues   that    the     district    court     impermissibly      considered     the

seriousness of the release violations when the court imposed his

sentence.     Upon our review of the record, we affirm the district

court’s judgment.

     Edmonds was convicted in 2008 of possession with intent to

distribute cocaine base, and received a sentence of 71 months’

imprisonment 1 for that offense.               His sentence also included a

four-year term of supervised release.                   As a condition of that

supervised      release,    the     district     court    ordered    that    Edmonds

participate in an approved substance abuse treatment program.

     Seven      months     after    his    release       from   prison,     Edmonds’

probation officer filed a “petition on supervised release” (the

petition).       The     petition    alleged     that     Edmonds   had     violated

several conditions of his supervision, resulting from: (1) his

commission of the felony offense of possession of a firearm by a

convicted felon; and (2) his commission of three misdemeanor

offenses,    including      the     sale   and   distribution       of    marijuana,



     1
       Edmonds’ sentence of imprisonment was eventually reduced
pursuant to 18 U.S.C. § 3582(c), and he served a total of 47
months in prison.



                                           2
driving    with    a    suspended       license, 2      and    leaving     the     judicial

district      without     receiving          the     permission      of   his    probation

officer.      The probation officer later filed an addendum to the

petition      alleging      that        Edmonds         also      had     “fail[ed]      to

satisfactorily         participate        in       a   substance        abuse    treatment

program.”

      The district court considered the petition and addendum at

a hearing held in January 2013.                    The court found Edmonds guilty

of two charged violations of supervised release, which resulted

from his acts of driving without a license and of failing to

satisfactorily         complete    a    substance        abuse       treatment    program.

The   court    found     Edmonds       not    guilty     of    the    remaining    alleged

violations.       The court held that there was insufficient evidence

to    support       the     firearm            and     drug-related         allegations.

Additionally,      the     court       concluded        that    “there     would    be   no

reason” for Edmonds to have known that he had left the judicial

district when he merely had traveled to a nearby town, and,

therefore, the court found Edmonds not guilty of the alleged

supervised release violation of leaving the judicial district

without permission.


      2
       At the violation hearing, defense counsel clarified that
Edmonds had been convicted of driving without a license, rather
than driving with a suspended license, as alleged in the
petition.



                                               3
       Before      imposing    the    sentence,          the    district      court     stated

that    the     violation      for     Edmonds’          failure       to     complete     the

substance       abuse      treatment    program           was       “very    serious,”     and

observed that Edmonds’ original offense was drug-related.                                  The

court     sentenced         Edmonds      to        an        eighteen-month        term     of

imprisonment (the revocation sentence), an upward variance from

the six-to-twelve month advisory range established by the United

States Sentencing Guidelines.

       Edmonds concedes that the applicable standard of review on

appeal is for plain error, based on his failure to object in the

district court to the matters he raises here.                                We agree, and

therefore       we    review    for    plain        error       the     district      court’s

reference     to     the   seriousness        of    the      release       violation.      See

United States v. Bennett, 698 F.3d 194, 199-200 (4th Cir. 2012).

Accordingly,         Edmonds   must     establish            that    the    district     court

erred, that the error was “plain,” and that the error affected

his substantial rights.               Id. at 200 (citing United States v.

Olano, 507 U.S. 725 (1993)).

       To determine whether the district court erred, we consider

whether     the      revocation       sentence          is    “plainly       unreasonable.”

Bennett, 698 F.3d at 200; United States v. Crudup, 461 F.3d 433,

436-38 (4th Cir. 2006).              We first evaluate whether the sentence

was    unreasonable,        “follow[ing]           generally         the    procedural     and

substantive        considerations       that       we     employ      in    our   review   of

                                              4
original sentences,” making certain modifications to “take into

account      the     unique    nature      of       supervised     release      revocation

sentences.”         Crudup, 461 F.3d at 438-39.               In doing so, we adhere

to “a deferential appellate posture concerning issues of fact

and the exercise of discretion.”                    Id. at 439 (citation omitted).

If we conclude that a revocation sentence is unreasonable, we

then    consider        whether    the    sentence      was    plainly,       or    clearly,

unreasonable.           Id.

       When imposing a revocation sentence, a district court is

directed to consider certain enumerated statutory factors that

also are required for consideration of sentences imposed in the

first       instance.          These     factors       include        “the    nature       and

circumstances of the offense and the history and characteristics

of the defendant,” the need for deterrence and to protect the

public,       the        defendant’s       need        for     various        correctional

treatments, any guidelines or policy statements issued by the

United       States       Sentencing       Commission,         the     need        to    avoid

unwarranted         sentence      disparities         with    other    defendants,         and

restitution for victims.                 See 18 U.S.C. § 3583(e) (citing 18

U.S.C. § 3553(a)).

       We    note,      however,    that    “some      of    the   sentencing           factors

listed in § 3553(a) applicable to original sentences are not

applicable         to    revocation      sentences,”         including       “whether      the

revocation      sentence       reflects     the      seriousness       of    the    offense,

                                                5
promotes respect for the law, and provides just punishment for

the offense.”          Crudup, 461 F.3d at 438-39 (citing 18 U.S.C.

§ 3553(a)(2)(A))        (internal           alterations         and     quotation        marks

omitted).      We   thus      have       emphasized        that   punishment        for    new

criminal     conduct    is    not     the    primary       purpose      of    a   revocation

sentence.       Crudup,       461     F.3d      at     437-38     (citation       omitted).

Rather, we view “the defendant’s failure to follow the court-

imposed conditions of supervised release as a breach of trust.”

Id. at 437 (internal alterations and quotation marks omitted);

see   also    U.S.S.G.       App’x    § 3(b)         (“[A]t     revocation        the    court

should sanction primarily the defendant’s breach of trust, while

taking into account, to a limited degree, the seriousness of the

underlying      violation          and      the       criminal        history       of     the

violator.”).

      Edmonds’ only contention on appeal is that the district

court   procedurally         erred    when      it    “considered        an    unauthorized

statutory     factor”        in     imposing         his    sentence,         namely,      the

seriousness of the supervised release violation.                             Edmonds points

to various statements the district court made at the violation

hearing,     including       the     court’s      statement       that       it   considered

Edmonds’ failure to attend substance abuse treatment to be “a

very serious violation,” which was “very troubling.”

      We conclude that the district court did not plainly err in

articulating     its     reasons          for        imposing     the        eighteen-month

                                              6
sentence.    Under 18 U.S.C. § 3583(e) and § 3553(a)(1), the court

was permitted to consider “the nature and circumstances of the

offense and the history and characteristics of the defendant.”

The   transcript     of   the   violation   hearing     indicates     that    the

district     court    found     Edmonds’    failure     to   participate       in

substance    abuse    treatment    “troubling”    and    “serious,”       because

that condition of supervised release gave Edmonds “a chance to

take care of the [drug] problem that got him [to court] in the

first place.”        This reasoning relating to the circumstances of

Edmonds’ release violation and to his personal characteristics

was plainly within the permissible factors set forth in Section

3583(e).

      Moreover, the district court found that Edmonds exhibited a

lack of respect for his probation officer and the conditions of

supervision when Edmonds falsely told his probation officer that

Edmonds’    substance     abuse   counselor   had     allowed   him    to    stop

treatment.     These findings were proper, because they related

directly to Edmonds’ breach of the court’s trust and reflected a

central purpose of revocation sentences.              See Crudup, 461 F.3d

at 437.

      Finally, the district court entered an order following the

violation    hearing      memorializing     its   findings.         The     order

provided in part:



                                      7
     The Court considered the policy statements in Chapter
     Seven of the United States Sentencing Guidelines and
     the factors in 18 U.S.C. §§ 3553(a) & 3583(e). Based
     on   the    defendant’s  breach  of   trust   and   his
     misstatements to the Court and the probation officer
     about   his   substance  abuse  treatment,  the   Court
     SENTENCES the defendant to 18 months of imprisonment
     with no supervised release to follow.

These stated findings further support our conclusion that the

district court relied on proper factors in imposing Edmonds’

revocation sentence.

     District     courts        have    “substantial    latitude       in    devising

revocation      sentences       for    those   defendants     who    violate     [the

court’s]     orders      governing       their    conduct     during        supervised

release.”    Crudup, 461 F.3d at 438.             In light of the record and

the deference owed to the district court, we affirm Edmonds’

sentence.     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented    in    the     materials

before   this    Court    and    argument      would   not   aid    the     decisional

process.



                                                                              AFFIRMED




                                           8